Peck, J.,
dissenting. The plaintiff sued the defendant in a justice’s court in Uinta county in 1878, suffered judgment, and entered an appeal from it in the second judicial district court, as sitting in and for that county; judgment was there rendered against him, and he has brought it here for review; all the proceedings below, subsequent to the entry of the appeal, purport to have transpired in the last named court, as sitting in and for that county, a part of them as presided over by the judge of the second, the residue, as presided over by the then chief justice, the judge of the first judicial district. Ho objection was made below for want of jurisdiction in the second *213judicial district court to take cognizance of the case, or for want of competency in the judge of the second district to sit in it; nor has either objection been raised here by either party. Upon the principles, which I have endeavored to elucidate in the case of this plaintiff against Beckwith & Co., previously decided at this term, the judgment should have been reversed, and the case dismissed.
If the judge of the second district could not hold his court in that county, neither could another do it.